      Case 1:19-cr-02032-SMJ     ECF No. 207   filed 09/23/20   PageID.1605 Page 1 of 5




 1 William D. Hyslop

 2 United States Attorney
     Eastern District of Washington
 3 Thomas J. Hanlon

 4 Assistant United States Attorney
     Richard Burson
 5 Assistant United States Attorney

 6 402 E. Yakima Avenue, Suite 210
     Yakima, Washington 98901
 7 (509) 454-4425

 8
                       IN THE UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF WASHINGTON
10
     UNITED STATES OF AMERICA,
11

12                      Plaintiff,                1:19-CR-02032-SMJ
           vs.
13                                                United States Motion For Protective
14 JAMES DEAN CLOUD;                              Order
     DONOVAN QUINN CARTER
15 CLOUD                                          September 23, 2020, at 6:00 p.m.
16                                                Without Oral Argument
                        Defendant.
17

18
           Plaintiff, United States of America, by and through William D. Hyslop, United
19
     States Attorney for the Eastern District of Washington, Thomas J. Hanlon, Assistant
20

21 United States Attorney for the Eastern District of Washington, and Richard Burson,

22
     Assistant United States Attorney for the Eastern District of Washington, hereby
23
     submits the following Motion for Protective Order.
24

25

26

27

28
     Gov’t Motion for Protective Order            1
      Case 1:19-cr-02032-SMJ    ECF No. 207    filed 09/23/20   PageID.1606 Page 2 of 5




                                   I.     INTRODUCTION
 1

 2         The Defendants stand charged with carjacking, kidnapping, brandishing a
 3
     firearm during a crime of violence, and, in the case of James Cloud, first degree
 4
     murder and assault with a deadly weapon. The details of the crimes for which they
 5

 6 have been charged are detailed in prior motions, and need no elaboration here. ECF

 7
     No. 153.
 8
           Defendant James Cloud filed a motion to suppress his identification by a victim,
 9

10 E.Z., on August 27, 2020. ECF No. 186. On September 11, 2020, the government

11
     responded. ECF No. 192. On September 29, 2020, this Court will hold a hearing on
12

13
     the motion to suppress E.Z.’s identification of the Defendant. The government intends

14 on calling Yakima County Sherriff’s Office (“YSCO”) employee M.W. as a witness.

15
           During preparation for the September 29, 2020 hearing, the undersigned
16

17 became aware of potentially discoverable information involving M.W. The YSCO

18 record of the potentially discoverable information was attached as a sealed exhibit to

19
     the United States’ motion regarding the disclosure of the material. ECF No. 198-1.
20

21         On September 23, 2020, this Court denied the government’s motion seeking an

22 order deeming the information non-discoverable. ECF No. 206. The government now

23
     merely asks this court to issue a protective order ensuring Defendant’s proper and
24

25 limited use of the information.

26

27

28
     Gov’t Motion for Protective Order            2
     Case 1:19-cr-02032-SMJ     ECF No. 207    filed 09/23/20   PageID.1607 Page 3 of 5




                                      II.   ARGUMENT
 1

 2         The government is required to disclose certain information regarding potential
 3
     government witnesses that may be material to a defendant’s case. See generally Brady
 4
     v. Maryland, 373 U.S. 83 (1963); United States v. Henthorn, 931 F.2d 29, 30-31 (9th
 5

 6   Cir. 1991). Pursuant to the Court’s order, the government intends to disclose certain
 7
     information contained in M.W.’s YSCO personnel file (M.W. Personnel File). The
 8
     government hereby requests, prior to its disclosure of said materials to the defense, a
 9

10   Protective Order of those materials from further disclosure beyond that of the defense
11
     team and its limited use at trial for purposes of impeachment. Besides its use at trial
12

13
     and pretrial hearings for purposes of impeachment, contents of the M.W. Personnel

14   File may be subject to protection under the Privacy Act of 1974. 5 U.S.C. § 552a(b),
15
     5 C.F.R. § 293.201. Moreover, M.W. has a significant privacy interest in preventing
16

17   further dissemination of her personnel file contents. See Hunt v. F.B.I, 972 F.2d 286,

18   288 (9th Cir. 1992) (“A government employee generally has a privacy interest in any
19
     file that reports on an investigation that could lead to the employee’s discipline or
20

21   censure. [Government employees] have a legitimate interest in keeping private matters

22   that could conceivably subject them to annoyance or harassment.”).
23
           The government requests a Protective Order to ensure Defendants’ proper and
24

25   limited use of information contained in the M.W. Personnel File. The Protective Order,

26   if issued by this Court, would allow defense counsel to possess the materials, show
27

28
     Gov’t Motion for Protective Order            3
     Case 1:19-cr-02032-SMJ       ECF No. 207   filed 09/23/20    PageID.1608 Page 4 of 5




     the materials to the Defendant, and discuss the contents of the materials with the
 1

 2   Defendant. However, the Protective Order would restrict defense counsel from
 3
     providing original or copies of the M.W. Personnel File materials to the Defendant.
 4
           Specifically, the United States respectfully requests that the Court issue a
 5

 6   Protective Order relative to the dissemination of any contents of the M.W. Personnel
 7
     File disclosed in discovery that sets forth the following:
 8
           1.    The United States will provide Henthorn materials to defense counsel;
 9

10         2.    Defense counsel may possess but not copy the Henthorn materials;
11
           3.    Defense counsel may show to, and discuss with the Defendant the
12

13
     Henthorn materials;

14         4.    Defense counsel shall not provide original or copies of Henthorn materials
15
     directly to the Defendant;
16

17         5.    Defense counsel shall not otherwise provide original or copies of the

18   Henthorn material to any other person, including subsequently appointed or retained
19
     defense counsel, but excluding any staff of defense counsel or investigator and/or
20

21   expert engaged by defense counsel, who will also be bound by the terms and

22   conditions of the Protective Order;
23
           6.    The United States, defense counsel, and witnesses may reference the
24

25   existence and content of the Henthorn materials in open and closed court proceedings

26   relevant to Superseding Indictment in case 1:19-CR-02032-SMJ; provided, however,
27

28
     Gov’t Motion for Protective Order             4
     Case 1:19-cr-02032-SMJ     ECF No. 207    filed 09/23/20   PageID.1609 Page 5 of 5




     any reference to the content of any materials from the Henthorn materials shall be
 1

 2   filed under seal.
 3
     DATED: September 23, 2020             William D. Hyslop
 4                                         United States Attorney
 5                                         s/ Thomas J. Hanlon____
 6                                         Thomas J. Hanlon
                                           Assistant United States Attorney
 7

 8                                         s/ Richard Burson____
                                           Richard Burson
 9                                         Assistant United States Attorney
10

11         I hereby certify that on September 23, 2020, I electronically filed the foregoing
12 with the Clerk of the Court using the CM/ECF System which will send notification of

13 such filing to the following: Lorinda Youngcourt, Esq.; John B. McEntire, IV, Esq.;

14 Jeremy B. Sporn, Esq.; Richard Smith, Esq.; Mark Larrañaga, Esq.

15

16                                         s/ Richard Burson____
                                           Richard Burson
17                                         Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28
     Gov’t Motion for Protective Order            5
